TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 4, 2015



                                       NO. 03-13-00529-CV


          Vo Engineering, Ltd., Co., and Chau V. Vo a/k/a Charley Vo, Appellants

                                                  v.

                                         Nu Cai, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 23, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.